Citation Nr: 0611906	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  00-21 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied service connection for a lumbar 
spine disability.  After receipt of the veteran's service 
medical records, the RO confirmed this denial in August 2000.  

The veteran previously was scheduled for a July 2001 Board 
hearing at the Central Office, but stated that he was unable 
to attend and desired a Board hearing closer to his home.  In 
August 2001, the Board remanded this case, in part, so that 
the veteran could be notified of his hearing options and so 
that additional development could be conducted, pursuant to 
the requirements of the VCAA.  

The veteran testified before the undersigned Veterans Law 
Judge at a Board hearing at the RO in June 2003.  In January 
2004, the Board again remanded this case for additional 
development, which subsequently was accomplished.  Thus, this 
case is properly before the Board.

As noted in the January 2004 remand, the veteran withdrew a 
separate issue of service connection for a neck disability 
and the issue was dismissed.


FINDINGS OF FACT

1.  A lumbar spine disability was not diagnosed within one 
year after discharge from service, or for many years 
thereafter.

2.  The competent medical evidence of record does not relate 
the veteran's current lumbar spine disability to service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131,  5103A, 5107, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

The RO provided the veteran with a copy of the appealed 
February 2000 rating decision, September 2000 statement of 
the case (SOC), and September 2002 and February 2006 
supplemental statements of the case (SSOC's) that discussed 
the pertinent evidence, and the laws and regulations related 
to a service connection claim for a lumbar spine disability.  
These documents essentially notified the veteran of the 
evidence needed to prevail on his claim.

In addition, in a May 2004 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence, and 
requested that he submit any evidence in his possession.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The May 2004 letter did not provide the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  However, since no disability rating or effective 
date for award of benefits will be assigned, as discussed 
below, any defect with respect to the content of the notice 
requirement was non-prejudicial.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letter dated in May 2004 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The CAVC held in part in Pelegrini, supra, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the February 2000 rating decision, the RO 
denied the veteran's service connection claim for a lumbar 
spine disability.  The VCAA became effective in November 
2000.  In May 2004, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  

While the notice provided to the veteran in May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
adjudication took place prior to the enactment of the VCAA.  
The subsequent VA letter also corrected any procedural 
errors.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Moreover, the notice was provided by the AOJ prior to the 
last transfer and certification of the veteran's case to the 
Board, and the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial, and VA's 
duty to notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
and personnel records and private medical records dated from 
1986 to 2005.  The veteran testified that he hurt his back 
while serving in the National Guard in 1974; however, the 
only service medical record available for this time frame is 
a June 1974 enlistment examination report.  The veteran's DD-
Form 214 confirms that in addition to his three months of 
active service in the U.S. Army, he had prior active and 
inactive service.  In January 2004, the RO requested the 
veteran's service medical records for the period dated from 
January 1, 1974 to December 31, 1974.  However, the 
Department of the Army responded in June 2005 and August 2005 
that they were unable to locate any medical records for the 
veteran.  The Board recognizes that it has a heightened 
obligation to assist the appellant in the development of his 
case, and to explain findings and conclusions, as well as 
carefully consider the benefit of the doubt rule when records 
in the possession of the government might have been lost or 
destroyed.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 
(1991).  The Board finds that, based on the RO's efforts and 
the responses from the service department, it is reasonably 
certain that any additional service medical records are 
unavailable and that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3)); see also Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

The veteran also testified regarding private treatment he 
received two weeks after service, which is not of record.  He 
was asked in a May 2004 letter to identify and provide the 
proper release forms for all treatment received.  
Additionally, VA previously had been notified of other 
private treatment for his back; and in August 2001 and 
December 2001 VA letters, had requested the veteran to 
provide the proper release forms, or submit the evidence 
directly.  The veteran, however, did not respond to any of 
these letters.  The CAVC has held that the duty to assist 
"is not always a one-way street" and that, "[i]f a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), at 193.  Based on the 
above, the Board finds that reasonable efforts have been made 
to obtain all available evidence.  Moreover, there are no 
additional medical treatment records necessary to proceed to 
a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in July 2002, June 
2004, and December 2005 and the examiners rendered considered 
medical opinions regarding the pertinent issues in this 
matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for a lumbar spine 
disability.  He testified that while serving in the National 
Guard in 1974, he injured his back unloading a heavy box from 
a truck and felt his back pop.  He stated that he went to 
sick call and they put him in bed for two weeks and that he 
was told he had some pulled muscles.  He noted that he hurt 
his back again in 1979 when picking up a heavy pan and had to 
go to the hospital, where he had to be on the first floor 
because he could not walk up stairs.  He indicated that the 
Army told him that he should be discharged because of his 
back injury, although it was not a medical discharge and he 
received no physical examination.  He noted that two weeks 
after service, he sought private medical treatment because 
his back gradually kept getting worse.  He also mentioned 
that he aggravated his in-service back injury at work in 1985 
when a machine fell on top of him.  In sum, the veteran 
contends that his current lumbar spine disability is a direct 
result of his service, thus entitling him to disability 
compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§ 1111, 1131, 1132; 38 C.F.R. § 3.304(b).  VA's 
General Counsel held that to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence (1) that the disease or injury existed 
prior to service and (2) that the disease or injury was not 
aggravated by service.  VAOGCPREC 3-2003; see generally 
Cotant v. Principi, 17 Vet. App. 116, 124 (2003) (CAVC raised 
the question of the proper interpretation of sections 1111 
and 1153 and the validity of the pertinent part of 38 C.F.R. 
§ 3.304(b) under that interpretation).  

Initially, the medical evidence shows a current lumbar spine 
disability.  

An April 1986 private hospital discharge summary shows a 
diagnosis of chronic lumbosacral strain with facet joint 
syndrome.  A November 1986 private hospital record shows a 
diagnosis of discogenic low back disability with herniated 
nucleus pulposus.

A December 1996 private MRI report shows mild anterior 
osteophytes noted at multiple levels consistent with mild 
degenerative disc changes.  

In August 1999, a private medical record shows an impression 
of traumatic low back injury with probable lumbar disk 
damage.

A July 2002 VA x-ray examination report shows mild 
degenerative change with narrowing at L5-S1.

Private medical records dated from November 2002 to March 
2005 show a history of degenerative disc disease with lumbar 
spondylosis and facet arthropathy.

The next issue is whether there is evidence of any in-service 
incurrence or aggravation of a lumbar spine disability.

A June 1974 Army National Guard enlistment examination report 
shows a normal spine examination.

A November 3, 1978 service medical record shows the veteran 
reported that he was told by a civilian doctor two years ago 
that he had a bone disease, which caused back pain.  While 
this suggests a pre-existing condition, this is not clear and 
unmistakable evidence.  First, two years prior to the 1978 
report would have coincided with his service in the National 
Guard, and thus would not be considered a pre-existing 
condition.  Second, even if the veteran was not in service at 
the time he reported the bone disease, signed statements of 
veterans relating to the origin or incurrence of any disease 
or injury made in service, if against his or her own 
interest, is of no force and effect if other data do not 
establish the fact.  38 C.F.R. § 3.304(b)(2).  As there are 
no actual medical records showing a pre-existing bone 
disease, nor is this condition mentioned anywhere else in the 
service medical records, the veteran is presumed sound at 
time of entry into service.  See 38 C.F.R. § 3.304(b).  A 
July 2002 VA examiner also confirms this finding.

A November 4, 1978 service medical record shows moderate 
scoliosis in the lumbar area and notes that the veteran 
responded well to lumbar dorsal rolls and pubic manipulation.  
The impression was scoliosis postural.  A November 29, 1978 
Chapter 5 discharge examination report shows a normal spine 
examination.

A December 1978 medical record notes that two years ago the 
veteran had acute onset of back pain after lifting a 10-
gallon can.  The back pain radiated around the right hip; he 
also had numbness and weakness in the L5-S1 area.  The pain 
had been present for two years and increased with prolonged 
standing.

As the evidence shows a current lumbar spine disability and 
in-service findings of back injuries and pain, the 
determinative issue becomes whether there is any relationship 
between the two.

Initially, the veteran is not entitled to service connection 
on a presumptive basis, as the first finding of lumbar spine 
disability is not until 1986, which is more than one year 
after service.  See 38 C.F.R. §§ 3.307, 3.309.  

The Board also notes that the record shows two intercurrent 
back injuries since service.  An April 1986 private medical 
record notes that the veteran hurt his back one year ago 
moving a 700 pound saw at work and was found to have 
herniated nucleus pulposus at L4-L5.  A February 1996 private 
medical record also shows that the veteran's low back pain 
had been worse since an October 1995 accident, when a 60-
pound case fell onto his head and neck.  

A July 2002 VA examination report shows the examiner noted a 
review of the claims file, including the in-service findings 
of chronic low back pain, postural scoliosis, and an onset of 
pain upon lifting a 10-gallon can.  The examiner also noted 
the post-service back injury in 1985 and head injury in 1995.  
The veteran reported that after the saw fell on him at work, 
he was out of work for three to four years.  He also noted 
that he had not worked since 1995, in part, because of back 
problems.  The examiner found that based on a review of the 
records, it was more likely that his current back problems 
were related to the work-related injury in 1985.

A June 2004 VA examination report shows that the examiner did 
not review the claims file or specifically note any post-
service back injuries.  The examiner recorded the veteran's 
reports of an in-service lifting accident and found that this 
one traumatic event over 30 years ago was not consistent with 
the present examination findings.  He thus found that most 
likely the veteran's chronic pain was related to something 
besides this one event which occurred over 30 years ago.

Another VA examination was conducted with review of the 
claims file in December 2005.  The examiner noted the in-
service findings of back pain, including the December 1978 
report of back pain after lifting a 10-gallon can two years 
earlier.  The examiner also noted the post-service back 
injury in 1985 and the head and neck injury in 1995.  The 
examiner's opinion was that there was no evidence to suggest 
that the veteran's back condition was related to his time in 
service.  He indicated that while there obviously was record 
of him being seen for complaints in his low back in service, 
it seemed that the current complaints most likely had to do 
with the injury he sustained while working in the civilian 
community when he was injured severely enough for him to be 
out of work for three to four years.  The examiner noted that 
this further was substantiated by the fact that there was no 
mention of back problems on the enlistment and separation 
examinations from service.

Upon review, the Board finds that the preponderance of the 
evidence is against the claim.  Specifically, there are three 
medical opinions of record finding that the veteran's current 
lumbar spine disability is not related to service.  Even 
though one examiner did not review the claims file, he 
accepted the veteran's in-service reports as true, and found 
even without knowledge of the post-service injury that the 
current back disability was not related to service.  
Moreover, the other two examiners reviewed the claims file 
and found that the back disability was more likely related to 
his post-service work injury than service.      

Although the veteran has argued that his current lumbar spine 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which shows that there is no 
relation between the veteran's current lumbar spine 
disability and service.  Competent medical experts make this 
opinion and the Board is not free to substitute its own 
judgment for those of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

In sum, the service connection claim for a lumbar spine 
disability is denied.  In making this decision, the Board has 
considered the benefit of the doubt doctrine; however, as the 
evidence is not equally-balanced, in this regard, it does not 
apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


